Citation Nr: 1515679	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-01 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee condition, to include as secondary to bilateral plantar fasciitis. 

2.  Entitlement to service connection for a left knee condition, to include as secondary to bilateral plantar fasciitis. 

3.  Entitlement to service connection for a low back condition, to include as secondary to bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to May 1972, December 1990 to July 1991, October 1993 to February 1994, and March 2003 to February 2004. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In June 2014, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claims in June 2014 for an opinion as to whether the Veteran's right knee, left knee, and low back disabilities are caused or aggravated by her bilateral plantar fasciitis.  Pursuant to the June 2014 remand, the Veteran was afforded a VA examination for these disabilities in February 2015.  After examination of the Veteran and noting review of her claims folder, the VA examiner diagnosed the Veteran with chronic lumbosacral strain, lumbar spondylosis, lumbosacral degenerative disc disease, left knee meniscal tear, bilateral knee joint osteoarthritis, bilateral patellofemoral syndrome, and bilateral chondromalacia patella.  The VA examiner then concluded that the Veteran's diagnosed low back disabilities are less likely as not caused or aggravated by the Veteran's bilateral plantar fasciitis.  The examiner's rationale for his conclusion was based on his finding of no evidence in the medical records that there is any connection between the Veteran's plantar fasciitis and her back condition.  He noted that the Veteran had onset of waxing and waning symptoms of plantar fasciitis in Basic Training in 1966 and did not have onset of back pain until 2006.  He also concluded that it is less likely than not that the Veteran's right and left knee disabilities are caused or aggravated by her bilateral plantar fasciitis.  The examiner's rationale for his conclusion was based on his finding of no evidence in the medical record that there is any connection between the Veteran's plantar fasciitis and the right and left knee impairment.  He also reiterated that the Veteran's onset of waxing and waning plantar fasciitis was in 1966, and further noted that the Veteran did not have a diagnosis of any knee impairment until February 2000.  

The Board finds that the opinion rendered by the February 2015 VA examiner is inadequate for evaluation purposes.  Specifically, a review of the record reveals that the Veteran's service treatment records document treatment for her lower back as well as right and left knee symptoms.  In this regard, the Veteran's initial complaint of low back pain was in October 1969 during active service.  She was also treated for right side lower back pain in January 1991 and was diagnosed with a lower back strain.  At that time, she also complained of knee pain, and was diagnosed with a right knee contusion/abrasion.  Pertinently, these notations of low back and knee pain contradict the February 2015 VA examiner's findings that the onset of back pain was in 2006 and the initial diagnosis of any knee impairment was not until 2000.  As such, although the examiner noted review of the Veteran's claims folder, it is unclear as to whether all pertinent records were reviewed.  Therefore, the Board finds that an additional medical opinion that considers all relevant records should be obtained as to whether the Veteran's low back, right knee, and left knee disabilities are caused or aggravated by her bilateral plantar fasciitis.  

The Board also notes that in the Veteran's March 2015 Informal Hearing Presentation (IHP), the Veteran indicated that her low back, right knee, and left knee disabilities are related to her military service, to include running during military training which caused her to fall forward on her knees and hands.  Previously, the Veteran had primarily contended that her low back, right knee, and left knee disabilities are secondary to her plantar fasciitis.  However, as discussed above, her service treatment records document treatment for low back and knee pain.  The Board further notes that the Veteran is competent to attest to experiencing low back, right knee, and left knee pain from training during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, she is competent to report the circumstances of injuring her low back, right knee, and left knee from training.  The Board furthermore has no reason to doubt that the Veteran experienced such injury during service, and finds her credible with regard to her reported in-service injury.

There is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's low back, right knee, or left knee disabilities and her periods of military service.  In light of the foregoing, the Board finds that on remand, a medical opinion should also be obtained as to whether the Veteran's low back, right knee, and left knee disabilities are related to her military service.  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to a VA medical professional with the appropriate level of expertise in order to determine the etiology of the Veteran's low back, right knee, and left knee disabilities.  The examiner must review the claims file and must note that review in the report.  If, but only if, an additional examination is deemed essential, then such examination should be scheduled.

The examiner is asked to express an opinion as to the following:

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's low back disability is related to her military service, to include treatment for low back pain in October 1969 and January 1991 as well as from her credible report of in-service injury from training.

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's low back disability is due to or caused by her bilateral plantar fasciitis.

c. Whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
low back disability is aggravated by her bilateral plantar fasciitis.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's low back disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the bilateral plantar fasciitis.  

d. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right and left knee disabilities are related to her military service, to include treatment for knee pain in January 1991 as well as from her credible report of in-service injury from training.

e. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right and left knee disabilities are due to or caused by her bilateral plantar fasciitis.

f. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right and left knee disabilities are aggravated by her bilateral plantar fasciitis.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right knee disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the bilateral plantar fasciitis.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Then, readjudicate the claims.  If any action remains 
adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




